Citation Nr: 0010492	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder secondary to a right elbow condition. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran had several periods of inactive duty for training 
(INACDUTRA) and active duty for training (ACDUTRA), including 
a period of ACDUTRA from July 17 to July 19, 1992.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  A generalized anxiety disorder was not shown during 
active service or on service separation examination, and the 
medical record includes no competent medical evidence which 
links or relates that condition to the veteran's service-
connected right elbow disability.


CONCLUSION OF LAW

The claim for service connection for a generalized anxiety 
disorder secondary to a service-connected right elbow 
disability is not well grounded.  38 U.S.C.A. § 1110, 1131, 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

In March 1995, the United States Court of Veterans Appeals 
issued its decision in Allen v. Brown, 7 Vet.App. 439 (1995), 
the Court held that where a veteran's service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability. 
Id. at 448. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

Secondary service connection claims must be well grounded.  
38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. App. 509, 512 
(1998); Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones 
v. Brown, 7 Vet. App. 134, 136-38 (1994).  A secondary 
service connection claim is well grounded only if there is 
medical evidence to connect the asserted secondary disorder 
to the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  Where the determinative issue involves 
a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran is service-connected for residuals of a right 
elbow fracture.  This injury occurred on July 18, 1992, 
during a period of ACDUTRA.  

The veteran does not contend, nor is it shown that he 
developed a generalized anxiety disorder during service.  
Rather, it is maintained that the anxiety is secondary to the 
service-connected residuals of a right elbow fracture.  

Medical records from Stephen M. Forsythe, D.O. reflect that 
in November 1990, approximately 20 months prior to the right 
elbow injury, the veteran was diagnosed and treated for 
anxiety neurosis.  

As previously stated, a secondary service connection is well-
grounded claim only if there is medical evidence to connect 
the asserted secondary disorder to the service-connected 
disability.  Velez.  

In this regard, numerous private and VA medical records have 
been reviewed.  While these records reflect treatment for 
anxiety neurosis, none of the reports establish a nexus 
between the service-connected residuals of a right elbow 
fracture and the anxiety neurosis.  The Board has also 
reviewed a July 1999 psychological evaluation conducted by 
James T. Hurley, Ph.D. (submitted directly to the Board with 
National Appeals Officer waiving consideration of statement 
by RO).  That report likewise did not establish the necessary 
nexus between the service-connected right elbow and a 
psychiatric disorder.  There is simply no competent medical 
evidence of any relationship between the veteran's 
psychiatric condition and the service-connected right elbow 
disability.  The claim cannot be well grounded absent this 
type of evidence.  Epps, 126 F.3d at 1468.

The veteran maintains that there is a connection between his 
psychiatric and his physical conditions.  The Board 
emphasizes, however, that the veteran is a lay person who is 
not trained in medicine.  His personal opinion as to the 
etiology of the generalized anxiety disorder cannot be 
competent medical evidence.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Moreover, the veteran, as a 
lay person, is not competent to relay medical information 
provided by a physician.  "[T]he connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it [i]s through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a generalized anxiety disorder.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  Therefore, the duty to assist is 
not triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).



ORDER

Evidence of well-grounded claims having not been submitted, 
the claim for service connection for a generalized anxiety 
disorder secondary to a service-connected right elbow 
disability, is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 
- 5 -


- 5 -


